J-A29012-14
J-A29013-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

ROSEMARY C. CRAWFORD,            ESQ., : IN THE SUPERIOR COURT OF
TRUSTEE IN BANKRUPTCY,                 :      PENNSYLVANIA
                                       :
                 Appellee              :
                                       :
           v.                          :
                                       :
GREGORY M. MAKOZY,                     :
                                       :
                 Appellant             : No. 26 WDA 2014

                Appeal from the Order December 20, 2013,
                  Court of Common Pleas, Butler County,
                     Civil Division at No. 2012-22108


ROSEMARY C. CRAWFORD,            ESQ., : IN THE SUPERIOR COURT OF
TRUSTEE IN BANKRUPTCY,                 :      PENNSYLVANIA
                                       :
                 Appellee              :
                                       :
           v.                          :
                                       :
GREGORY M. MAKOZY,                     :
                                       :
                 Appellant             : No. 321 WDA 2014

                 Appeal from the Order January 29, 2014,
                  Court of Common Pleas, Butler County,
                     Civil Division at No. 2012-22108

BEFORE: DONOHUE, ALLEN and STRASSBURGER*, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED DECEMBER 5, 2014

     Appellant, Gregory M. Makozy (“Makozy”), appeals from the order

entered on December 23, 2013 in the Court of Common Pleas of Butler

County compelling him to produce documents and answer questions to




*Retired Senior Judge assigned to the Superior Court.
J-A29012-14
J-A29013-14


which he invoked his Fifth Amendment privilege against self-incrimination.

Makozy also appeals from the order entered on January 29, 2014 in the

Court of Common Pleas of Butler County that, inter alia, directed him to

deposit $150,000 with the Sheriff of Butler County pursuant to Rule 3118(a)

of the Pennsylvania Rules of Civil Procedure. After careful review, we affirm

both of the trial court’s orders.

      The trial court summarized the relevant factual history of this case as

follows:

            [Rosemary C. Crawford, Esquire (“Crawford”)] is the
            [t]rustee in [b]ankruptcy for one Maria Makozy
            [(“Mrs. Makozy”)]. Pursuant to that role, [Crawford]
            filed an [a]mended [c]omplaint against [Makozy],
            [Mrs.] Makozy’s husband, in the United States
            Bankruptcy Court for the Western District of
            Pennsylvania on February 28, 2011.         [Crawford]
            alleged that on April 18, 2008, a judgment was
            entered in the Court of Common Pleas of Butler
            County, Pennsylvania, against [Mrs.] Makozy and A-
            1 Mortgage Corporation, and in favor of John
            Sandherr [(“Mr. Sandherr”)].      [Crawford] alleged
            that [Makozy] fraudulently orchestrated a series of
            transactions intended to divest both his wife and A-1
            Mortgage Corporation of any assets against which
            Mr. Sandherr could execute his judgment. Prior to
            the commencement of trial, the parties reached a
            resolution, and a [s]tipulation for [e]ntry of
            [j]udgment was entered on August 28, 2012. In
            said stipulation, judgment was entered against
            [Makozy] and in favor of [Crawford] for $100,000.

Trial Court Opinion, 3/25/14, at 1-2.




                                    -2-
J-A29012-14
J-A29013-14


     On November 7, 2012, Crawford filed a praecipe for judgment for the

$100,000 in the Butler County Court of Common Pleas.              That same day,

Crawford issued a subpoena to Makozy for a deposition in aid of execution in

which she also requested that he produce specified documents. On February

26, 2013, following numerous delays in scheduling his deposition, Makozy

filed for bankruptcy in the United States Bankruptcy Court for the Southern

District of Florida. On April 15, 2013, Makozy filed a pro se suggestion of

bankruptcy in the Butler County Court of Common Pleas alleging, inter alia,

that he had filed for bankruptcy in Florida. In his suggestion of bankruptcy,

Makozy contended that Crawford was improperly trying to collect the

$100,000 debt. See Suggestion of Bankruptcy, 4/15/13, ¶ 7. On April 18,

2013, the trial court issued an order finding that the United States District

Court for the Southern District of Florida dismissed Makozy’s bankruptcy

proceeding and that his suggestion of bankruptcy was therefore moot. On

May 29, 2014, Makozy filed a pro se motion to reconsider suggestion of

bankruptcy in which he claimed that he refiled his bankruptcy case in Florida

and conducted his first meeting of creditors pursuant to 11 U.S.C. § 341.

Makozy   ultimately   withdrew   his   motion   to   reconsider    suggestion   of

bankruptcy. See Trial Court Order, 6/26/13.

     On August 14, 2013, Crawford filed a motion for sanctions in which

she sought relief pursuant to Rule 3118 of the Pennsylvania Rules of Civil




                                       -3-
J-A29012-14
J-A29013-14


Procedure. Crawford asked the trial court to direct Makozy to deposit with

the Sheriff of Butler County the funds that he received from the sale of his

Blackstone Ridge property, so that she could levy upon those proceeds in

satisfaction of the $100,000 judgment entered in her favor. Plaintiff’s Third

Motion for Sanctions, 8/14/13, ¶ 10.    Crawford further requested that the

trial court require Makozy to account for the funds from the sale of Makozy’s

Blackstone Ridge property to the extent that he has spent or otherwise lost

them. See id. ¶ 11.

      On September 11, 2013, following the filing and disposition of several

more motions, Crawford attempted to take Makozy’s deposition. However,

in response to Crawford’s questions, Makozy invoked his Fifth Amendment

privilege against self-incrimination.   Makozy likewise asserted his Fifth

Amendment privilege for the documents that Crawford requested he produce

in her notice of deposition dated August 15, 2013. On September 12, 2013,

the trial court ordered Crawford and Makozy to provide it with a transcript of

the deposition so that it could assess Makozy’s invocation of his Fifth

Amendment privilege. On November 6, 2013, Makozy filed a brief in support

of his invocation of the Fifth Amendment privilege in which he asserted that

his answers to the questions Crawford asked during his deposition could

subject him to prosecution for perjury to the extent that his answers differ

from the information that he provided in his bankruptcy petition. See Brief




                                    -4-
J-A29012-14
J-A29013-14


in Support of Defendant’s Invocation of His Fifth Amendment Privilege,

11/6/13, at 3-12.

     On December 23, 2013, the trial court issued a memorandum opinion

and order in which it directed Makozy to answer sixty of the 161 questions

for which he invoked his Fifth Amendment privilege against self-incrimination

and produce all of the documents that Crawford requested. On December

30, 2013, Makozy filed a timely notice of appeal from this order at Superior

Court docket number 26 WDA 2014.        On January 3, 2014, the trial court

ordered Makozy to file a concise statement of the errors complained of on

appeal pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate

Procedure.    On January 8, 2014, Makozy timely filed his Rule 1925(b)

statement.

     On January 23, 2014, the trial court held a hearing on Crawford’s

motion for sanctions. On January 29, 2014, the trial court issued an order

granting Crawford’s motion for sanctions in which it, inter alia, directed

Makozy to deposit $150,000 with the Butler County Sheriff for Crawford to

levy upon in satisfaction of the $100,000 judgment in her favor. This order

also directed Makozy to disclose to the Sheriff of Butler County the

whereabouts of all of his property located in Pennsylvania subject to levy

and to return to the Sheriff any property that he removed from the county or




                                    -5-
J-A29012-14
J-A29013-14


concealed for the purposes of avoiding execution.         This order further

awarded counsel fees to Crawford’s attorney.

      On February 25, 2014, Makozy filed a timely notice of appeal from this

order at Superior Court docket number 321 WDA 2014.         On February 26,

2014, the trial court ordered Makozy to file a Rule 1925(b) statement in

conjunction with this appeal.   On March 11, 2014, Makozy timely filed his

Rule 1925(b) statement.

      In Makozy’s first appeal, at docket number 26 WDA 2014, Makozy

raises the following issues:

            1.   Did the [c]ourt err in overruling [Makozy]’s
            [i]nvocation of his Fifth Amendment [p]rivilege at his
            September 11, 2013 deposition?

            2.    Did the [c]ourt err in ordering [Makozy] to
            answer the questions identified in the [c]ourt’s
            December 20, 2013[] [m]emorandum [o]pinion, in
            spite of his invocation of his Fifth Amendment
            [p]rivilege?

            3. Did the [c]ourt err in finding that the questions
            identified in the [c]ourt’s December 20, 2013[]
            [m]emorandum [o]pinion could not incriminate
            [Makozy] or furnish a link in the chain of evidence
            leading to [Makozy]’s prosecution in a crime?

            4. Did the [c]ourt err in finding that [Makozy]
            waived his Fifth Amendment [p]rivilege by testifying
            at his 11 U.S.C. § 341 [m]eeting of [c]reditors?

            5.    Did the [c]ourt err by determining that
            [Makozy]’s Fifth Amendment [p]rivilege does not
            protect the production of documents requested by




                                    -6-
J-A29012-14
J-A29013-14


               [Crawford] in her August 15, 2013[] [n]otice of
               [d]eposition?

               6. Did the [c]ourt err in requiring [Makozy] to
               produce documents at his deposition as requested by
               [Crawford] in her August 15, 2013[] [n]otice of
               [d]eposition?

               7. Did the [c]ourt err in finding that [Makozy] failed
               to meet his burden in establishing that the
               production of documents as requested by [Crawford]
               in her [n]otice of [d]eposition was protected by the
               Fifth Amendment of the United States Constitution?

               8. Did the [c]ourt err in ordering [Makozy] to attend
               a deposition on January 23, 2014, for the purpose of
               answering questions as provided for in the [c]ourt’s
               [m]emorandum [o]pinion, despite [Makozy] having
               invoked his Fifth Amendment [p]rivilege?

Makozy’s Brief for Docket Number 26 WDA 2014 (hereinafter “Makozy’s Brief

I”) at 4-5.1



1
  We note that the December 23, 2013 order from which Makozy appeals is
an interlocutory order. In the Statement of Jurisdiction section of Makozy’s
appellate brief, he states that we have jurisdiction over this appeal as a
collateral order pursuant to Rule 313(b) of the Pennsylvania Rules of
Appellate Procedure. Neither Crawford nor the trial court contests the
appealability of the December 23, 2013 order. Rule 313(b) defines a
collateral order as follows:

               A collateral order is an order [1] separable from and
               collateral to the main cause of action [2] where the
               right involved is too important to be denied review
               and [3] the question presented is such that if review
               is postponed until final judgment in the case, the
               claim will be irreparably lost.

Pa.R.A.P. 313(b). The December 23, 2013 order is separable from and
collateral to the main cause of action because we can assess the invocation

                                       -7-
J-A29012-14
J-A29013-14


      We begin by addressing the first, second, third, and eighth issues of

Makozy’s first appeal, as each involves the trial court’s decision to overrule

his invocation of the Fifth Amendment privilege against self-incrimination at

his September 11, 2013 deposition.          See Makozy’s Brief I at 4-5.

“Generally, on review of an order concerning discovery, an appellate court

applies an abuse of discretion standard.”      McNeil v. Jordan, 894 A.2d
1260, 1268 (Pa. 2006); see also Commonwealth v. Long, 625 A.2d 630,

634 (Pa. 1993) (“A trial court’s ruling regarding the application of the

privilege will not be disturbed on appeal absent a showing of an abuse of

discretion.”).   “An abuse of discretion is not merely an error of judgment,

but occurs only where the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias or ill will, as shown by the evidence o[f] the record.”        Bratic v.



of Makozy’s Fifth Amendment rights without considering the merits of the
underlying case. See Ben v. Schwartz, 729 A.2d 547, 551-52 (Pa. 1999)
(explaining that an order is “separable” from the main cause of action if it is
capable of review without considering the underlying merits of the case).
The December 23, 2013 order also involves a right, specifically Makozy’s
Fifth Amendment privilege against self-incrimination, that is too important to
be denied review. See Melvin v. Doe, 836 A.2d 42, 47 (Pa. 2003) (stating
that an issue is too important to be denied review where it involves “rights
deeply rooted in public policy going beyond the particular litigation at
hand”). Furthermore, the appeal of the December 23, 2013 order presents
a claim that would be irreparably lost if review were postponed until final
judgment in the case because there is no effective remedy for protecting
Makozy once he waives his privilege against self-incrimination. For these
reasons, we conclude that the December 20, 2013 order is collateral and
appealable as of right under Rule 313(b).

                                     -8-
J-A29012-14
J-A29013-14


Rubendall, 99 A.3d 1, 7 (Pa. 2014) (quoting Zappala v. Brandolini Prop.

Mgmt., Inc., 909 A.2d 1272, 1283 (Pa. 2006)).

      Makozy argues that the trial court erred by compelling him to answer

sixty of the 161 questions for which he invoked his Fifth Amendment

privilege.   Makozy’s Brief I at 10-13.     Makozy claims that these sixty

questions “on their face suggest that [he] diverted assets to third parties” in

an attempt to avoid disclosing them in his bankruptcy proceedings. Id. at

11. Makozy asserts that a response could conceivably result in him being

subject to perjury charges.     Id.    Thus, Makozy contends that “[i]t is

impossible to say that these questions cannot have any tendency to

implicate Makozy in a criminal prosecution or that they don’t potentially

furnish a link in the chain of evidence needed to convict.” Id. at 10.

      The Fifth Amendment to the United States Constitution, as applied to

the states via the Fourteenth Amendment, provides that no person “shall be

compelled in any criminal case to be a witness against himself,” and Article

1, Section 9 of the Pennsylvania Constitution holds that the accused in a

criminal prosecution “cannot be compelled to give evidence against himself.”

U.S. Const. amend. V; Pa. Const. art. 1, § 9.3. The privilege against self-

incrimination is “accorded liberal construction in favor of the right it was

intended to secure,” and may be claimed when a witness “has reasonable

cause to apprehend danger from a direct answer.” Hoffman v. U.S., 341




                                      -9-
J-A29012-14
J-A29013-14


U.S. 479, 486 (1951). Importantly, “[f]ederal standards govern invocation

of the privilege against self-incrimination in a state court proceeding.”

Estate of Baehr, 596 A.2d 803, 804 n.1 (Pa. Super. 1991).

           The Fifth Amendment privilege against self-
           incrimination protects any person, an accused or a
           witness, from being compelled to speak against his
           penal interest. See Malloy v. Hogan, 378 U.S. 1[]
           (1964).     “The Amendment not only protects the
           individual against being involuntarily called as a
           witness against himself in a criminal prosecution but
           also privileges him not to answer official questions
           put to him in any other proceeding, civil or criminal,
           formal or informal, where the answers might
           incriminate him in future criminal proceedings.”
           Lefkowitz v. Turley, 414 U.S. 70, 77[] (1973). To
           claim the privilege, a person must be “confronted by
           substantial and ‘real,’ and not merely trifling or
           imaginary, hazards of incrimination.” [U.S.] v. Doe,
           465 U.S. 605, 614, [n.13] (1984) (quoting
           Marchetti v. [U.S.] 390 U.S. 39, 53[] (1968)).

           The privilege extends “not only ‘to answers that
           would in themselves support a conviction ... but
           likewise embraces those which would furnish a link in
           the chain of evidence needed to prosecute the
           claimant.’” Ohio v. Reiner, 532 U.S. 17[] (March
           19, 2001) (per curiam) (citing Hoffman v. [U.S.],
           341 U.S. 479, 486[] (1951)) (alterations in original).
           “[I]t need only be evident from the implications of
           the question, in the setting in which it is asked, that
           a responsive answer to the question or an
           explanation of why it cannot be answered might be
           dangerous because injurious disclosure could result.”
           Id. (citing Hoffman, 341 U.S. at 486-87[]). In
           other words, “the claim of privilege cannot be
           sustained if the fear of self-incrimination rests on
           ‘remote and speculative possibilities’; the privilege
           protects only against ‘real dangers.’”       [U.S.] v.
           Jones, 703 F.2d 473, 476 (10th Cir. 1983) (quoting



                                   - 10 -
J-A29012-14
J-A29013-14


            Zicarelli   v.   [N.J.    State     Comm’n           of
            Investigation], 406 U.S. 472, 480[] (1964)).

S.E.C. v. Leach, 156 F. Supp. 2d 491, 493-94 (E.D. Pa. 2001). However,

“[i]nvocation of the privilege must be upheld unless it is perfectly clear, from

a careful consideration of all the circumstances of the case, that the witness

is mistaken, and that the answer(s) cannot possibly have such tendency to

incriminate.”   In re Gi Yeong Nam, 245 B.R. 216, 225 (Bankr. E.D. Pa.

2000).

      We conclude that the trial court did not abuse its discretion in

compelling Makozy to answer the sixty questions at issue.          We find no

support in the record for Makozy’s contention that each of the sixty

questions at issue on their face suggests that he diverted assets to avoid

disclosing them in his bankruptcy proceedings.       Here, many of the sixty

questions at issue involve topics including, inter alia, Makozy’s marital

status, the identities and residences of his children, whether his family has

access to credit cards, whether his family purchased plane tickets and rented

trucks, his employment status and earnings, and whether his family has

twitter accounts.    See Trial Court Opinion, 3/25/14, at 17-19.         These

questions simply do not, “on their face” as Makozy contends, suggest that he

diverted assets to third parties in an attempt to avoid disclosing them in his

bankruptcy proceedings.




                                     - 11 -
J-A29012-14
J-A29013-14


     Additionally, for the remaining questions that do not involve menial

family or personal matters, Makozy has provided us with no basis with which

to overturn the trial court’s decision. The transcript of Makozy’s September

11, 2013 deposition is not part of the certified record.2 Therefore, we do not

know the context in which Crawford asked any of the sixty questions at issue

and thus, we do not have any reason to conclude that the trial court erred in

finding that Makozy would not incriminate himself by answering these

questions.   The trial court reviewed the transcript of Makozy’s September



2
   In its March 25, 2014 memorandum opinion, the trial court indicated that
it ordered a copy of the transcript of Makozy’s September 11, 2013
deposition and that it reviewed the transcript to determine if Makozy
properly invoked the Fifth Amendment privilege against self-incrimination.
See Trial Court Opinion, 3/25/14, at 4, 11-19. However, we have no
explanation for why this deposition is not part of the certified record on
appeal. Our Court has held that,

             “[i]t is black letter law in this jurisdiction that an
             appellate court cannot consider anything which is not
             part of the record in this case.” Bennyhoff v.
             Pappert, 790 A.2d 313, 318 (Pa. Super. 2001)
             (citation omitted). Any document which is not part
             of the official certified record is considered to be
             non-existent, which deficiency may not be remedied
             by inclusion in the reproduced record. Id.; Pa.R.A.P.
             1921. It is the responsibility of the appellant to
             provide a complete record to the appellate court on
             appeal,    including    transcription  of    deposition
             testimony. McNeal v. Eaton Corp., 806 A.2d 899
             (Pa. Super. 2002).

Eichman v. McKeon, 824 A.2d 305, 316 (Pa. Super. 2003). Presumably,
Makozy could have supplemented the record with his September 11, 2013
deposition transcript, see Pa.R.A.P. 1926(b)(2), but he did not.

                                     - 12 -
J-A29012-14
J-A29013-14


11, 2013 deposition and made a determination that Makozy would not

incriminate himself by answering the sixty questions at issue and we decline

to overturn that determination. See Trial Court Opinion, 3/25/14, at 17-19.

     Next, we address the fifth, sixth, and seventh issues of Makozy’s first

appeal, as each involves the trial court’s decision to compel him to produce

documents that Crawford requested in her notice of deposition dated August

15, 2013.     Makozy’s Brief I at 17-18.     Makozy argues that the Fifth

Amendment privilege against self-incrimination extends “to the production of

documents under circumstances where such production amounts to a

testimonial communication.” Id. at 18.

     The United States Supreme Court has stated the following in regards

to the invocation of the Fifth Amendment privilege against self-incrimination

and the production of documents:

            As we noted in Fisher, the Fifth Amendment
            protects the person asserting the privilege only from
            compelled self-incrimination. [Fisher v. U.S., 425
U.S. 391, 396 (1976)]. Where the preparation of
            business records is voluntary, no compulsion is
            present. A subpoena that demands production of
            documents “does not compel oral testimony; nor
            would it ordinarily compel the taxpayer to restate,
            repeat, or affirm the truth of the contents of the
            documents sought.” [Id. at 409]. Applying this
            reasoning in Fisher, we stated:

                 “[T]he Fifth Amendment would not be violated
                 by the fact alone that the papers on their face
                 might incriminate the taxpayer, for the
                 privilege protects a person only against being



                                   - 13 -
J-A29012-14
J-A29013-14


                 incriminated by his own compelled testimonial
                 communications. The accountant’s workpapers
                 are not the taxpayer’s.         They were not
                 prepared by the taxpayer, and they contain no
                 testimonial declarations by him. Furthermore,
                 as far as this record demonstrates, the
                 preparation of all of the papers sought in these
                 cases was wholly voluntary, and they cannot
                 be said to contain compelled testimonial
                 evidence, either of the taxpayers or of anyone
                 else. The taxpayer cannot avoid compliance
                 with the subpoena merely by asserting that the
                 item of evidence which he is required to
                 produce     contains     incriminating   writing,
                 whether his own or that of someone else.”

U.S. v. Doe, 465 U.S. 605, 610-11 (1984) (quoting Fisher, 425 U.S. at

409-10) (emphasis in original; citations, quotations, and footnote omitted).

The Supreme Court in Fisher further explained,

           The act of producing evidence in response to a
           subpoena nevertheless has communicative aspects
           of its own, wholly aside from the contents of the
           papers produced. Compliance with the subpoena
           tacitly concedes the existence of the papers
           demanded and their possession or control by the
           taxpayer. It also would indicate the taxpayer’s belief
           that the papers are those described in the subpoena.
           Curcio v. U.S., 354 U.S. 118, 125[] (1957). The
           elements of compulsion are clearly present, but the
           more difficult issues are whether the tacit averments
           of the taxpayer are both “testimonial” and
           “incriminating” for purposes of applying the Fifth
           Amendment. These questions perhaps do not lend
           themselves to categorical answers; their resolution
           may instead depend on the facts and circumstances
           of particular cases or classes thereof.

Fisher, 425 U.S. at 410.




                                    - 14 -
J-A29012-14
J-A29013-14


     We conclude that the trial court did not abuse its discretion in

compelling Makozy to produce the documents that Crawford requested in her

notice of deposition dated August 15, 2013. In this case, Makozy complains

about the trial court ordering him to produce documents, including, “tax

returns, titles, bills of sale, deeds, stocks, profit and loss statements … ,

evidence of safe deposit boxes or other depositories, trust agreements, bank

statements, credit card account statements and documents relating to any

trips by Makozy to Las Vegas or another gambling destination.”      Makozy’s

Brief I at 17-18.   However, Makozy provides no explanation, either in his

appellate brief or his brief in support of the invocation of his Fifth

Amendment privilege against self-incrimination, as to how any of these

documents are “testimonial” and “incriminating” within the facts and

circumstances of this particular case.      See id.; Brief in Support of

Defendant’s Invocation of His Fifth Amendment Privilege, 11/6/13, at 12-13.

Rather, Makozy only asserts that by ordering him to produce the documents

at issue, it would effectively be compelling him to admit that the documents

existed, were in his possession or control, and were authentic.         See

Makozy’s Brief I at 17-18. However, without any further explanation of how

producing each document could potentially incriminate him, we have no

basis upon which to afford Makozy relief.      Cf. Nat’l Life Ins. Co. v.

Hartford Acc. & Indem. Co., 615 F.2d 595, 598 (3d Cir. 1980) (holding




                                   - 15 -
J-A29012-14
J-A29013-14


that “a witness cannot relieve himself of the duty to answer questions that

may be put to him by a mere blanket invocation of the privilege”).

Accordingly, we conclude that no relief is due on these issues.

      Next, we address the fourth issue that Makozy raises in his first

appeal. Makozy argues that the trial court erred when it determined that he

waived his Fifth Amendment privilege against self-incrimination by testifying

at his 11 U.S.C. § 341 meeting of creditors in regards to the following

questions:

             1.   Prior to the time the Bankruptcy Petition was
                  filed on April 11, 2013, you owned a property
                  on Dobson Road in Adams Township, Butler
                  County, Pennsylvania, is that correct?

             2.   Do you recall a discussion regarding the
                  Dobson Road property at the time of your
                  meeting with creditors?

             3.   Do you recall testifying at the meeting of
                  creditors that you gave this property to your
                  son, Gregory, in the year preceding the
                  bankruptcy filing?

             4.   Did Gregory pay you any money for the
                  property on Dobson Road?

             5.   Do you agree that your son, Gregory, paid you
                  nothing in consideration for the conveyance of
                  that real estate?

Makozy’s Brief I at 13. Makozy asserts that he did not waive his privilege by

testifying to these questions at his section 341 meeting of creditors because

his bankruptcy case in Florida and the instant matter are not two parts of



                                    - 16 -
J-A29012-14
J-A29013-14


the same proceeding, as the trial court contends.      See id. at 13-17; see

also Trial Court Opinion, 12/23/13, at 10-12 (citing In re Gi Yeong Nam,
245 B.R. at 228-32).     Makozy further argues that “it is possible that the

information solicited at [his] meeting of creditors could be different than that

given during his deposition, and thus, the invocation of the privilege is

proper[.]” Makozy’s Brief I at 17.

      We conclude that the trial court did not abuse its discretion by

ordering Makozy to answer the five questions at issue.3 The certified record

on appeal contains neither the transcript of Makozy’s September 11, 2013

deposition nor a transcript relating to what he disclosed at his section 341

meeting of creditors on May 16, 2013. The only indication we have of what

transpired at Makozy’s section 341 meeting of creditors in regards to the

Dobson Road property is a brief passage of the transcript from that meeting

that Crawford’s counsel read for the trial court. See N.T., 11/27/13, at 13-

14. The passage that Crawford’s counsel read to the trial court states the

following:

             [Makozy]: I had a piece of land that I gave him, my
             son, had to be a year ago, something like that. I
             went and I gave it to him. It wasn’t worth any kind
             of money. Him and his friends, they were going to


3
   In his appellate brief, Makozy contends that “the trial [c]ourt does not
seem to disagree that [these five] questions are potentially incriminating.”
Makozy’s Brief I at 13. However, the trial court did not indicate in its opinion
whether or not it believed the five questions at issue to be incriminating.
See Trial Court Opinion, 3/25/14, at 10-12.

                                     - 17 -
J-A29012-14
J-A29013-14


           go and spend the summer building the home on it.
           The land was valued I think at 2,000 bucks,
           something like that.

           Question by the trustee: Valued by whom?

           [Makozy]: By Butler County.

Id.

      Other than this passage, we have no information regarding what

questions Makozy answered at his meeting of creditors or how he answered

them, despite the fact Makozy testified extensively about the Dobson Road

property. See id. Thus, for question one, we do not know whether Makozy

testified to exactly when he owned the Dobson Road property.       We only

know that he stated that he gave it to his son about year prior to the

meeting of creditors. Id. Questions two and three only ask Makozy whether

he remembers testifying to certain subject matter during the meeting of

creditors and thus any answer to those questions will not incriminate him.

See id. For questions four and five, we only know that Makozy testified at

the meeting of creditors that he “gave” the property to his son.   See id.

Because of the limited testimony we have, however, we have no detailed

information regarding the consideration (if any) paid to obtain the Dobson

Road property.   See id.   We likewise do not know the context in which

Crawford asked Makozy the five questions at issue because we do not have

the deposition transcripts. Makozy has provided no explanation as to how




                                  - 18 -
J-A29012-14
J-A29013-14


answering each question could incriminate him – other than a general

assertion that the answers might differ from the information he provided at

his meeting of creditors. See id. at 13-17. Thus, Makozy has provided this

Court with no basis by which we could determine that he could face criminal

prosecution by answering these questions.      Because the invocation of the

Fifth Amendment privilege against self-incrimination cannot rest on “remote

and speculative possibilities,” we cannot say that the trial court abused its

discretion by compelling Makozy to answer these questions.4          Cf. Leach,
156 F. Supp. 2d at 493-94 (quoting Jones, 703 F.2d at 476).

      In Makozy’s second appeal, at docket number 321 WDA 2014, Makozy

raises the following issues for review:

            1. Did the [c]ourt err in [o]rdering [Makozy] to
            deposit with the Sheriff $150,000.00 when there was
            no evidence that such funds presently exist?

            2. Did the [c]ourt err in [o]rdering [Makozy] to
            disclose to the Sheriff of Butler County the
            whereabouts of property of [Makozy], within the
            State of Pennsylvania, that can be subject to Levy,
            when there is no evidence of record that such
            property exists?

            3. Did the Court violate [Makozy]’s Fifth Amendment
            [r]ights by ordering him to disclose to the Sheriff of



4
   We note that our rationale in reaching this conclusion differs from that of
the trial court. However, “[w]e can affirm the [trial] court’s decision if there
is any basis to support it, even if we rely on different grounds to affirm.”
Commonwealth v. McLaurin, 45 A.3d 1131, 1138 (Pa. Super. 2012),
appeal denied, 65 A.3d 413 (Pa. 2013).

                                     - 19 -
J-A29012-14
J-A29013-14


             Butler County the whereabouts of property         of
             [Makozy], within the State of Pennsylvania?

             4. Did the [c]ourt err in [o]rdering [Makozy] to
             return to the County of Butler any property, cash,
             investments or personalty that has been removed
             from the County or concealed for the purposes of
             avoiding execution, and to deliver the same to the
             Sheriff, when there is no evidence of record that
             such property exists?

             5. Did the Court violate [Makozy]’s Fifth Amendment
             Rights by ordering him to return to the County of
             Butler any property, cash, investments or personalty
             that has been removed from the County or concealed
             for the purposes of avoiding execution, and to
             deliver the same to the Sheriff?

Makozy’s Brief for Docket Number 321 WDA 2014 (hereinafter “Makozy’s

Brief II”) at 6-7.5

      We begin by addressing the first, second, and fourth issues of

Makozy’s second appeal, as each involves the trial court’s order directing

him to deposit $150,000 with the Sheriff of Butler County, disclose to the


5
    Makozy raised an issue concerning the trial court’s award of fees to
Crawford’s counsel in his Rule 1925(b) statement for his second appeal, but
failed to include the issue in the statement of questions involved section of
his appellate brief. See Rule 1925(b) Statement, 7/26/13, ¶ 2; Makozy’s
Brief II at 6-7. “No question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a). As a result, Makozy has waived this claim. Waiver is further
supported by the fact that Makozy included no argument on the issue in his
appellate brief. See Makozy’s Brief II at 11-19. Where an “[a]ppellant has
cited no legal authorities nor developed any meaningful analysis, we find
[the] issue waived for lack of development.” Commonwealth v. McLaurin,
45 A.3d 1131, 1139 (Pa. Super. 2012), appeal denied, 65 A.3d 413 (Pa.
2013) (citing Pa.R.A.P. 2119(a)); see also Commonwealth v. Johnson,
985 A.2d 915, 924 (Pa. 2009)).

                                    - 20 -
J-A29012-14
J-A29013-14


Sheriff all of his property located in Pennsylvania subject to levy, and return

to the Sheriff any property he removed from Butler County or concealed for

purposes of avoiding execution pursuant to Rule 3118(a) of the Pennsylvania

Rules of Civil Procedure. Id. at 11-14. Makozy argues that the trial court

erred by directing him to deposit with the Butler County Sheriff $150,000 of

a June 25, 2012 $505,915.38 wire transfer to Makozy Real Estate, LLC from

the sale of Makozy’s Blackstone Ridge property because there is no evidence

that such funds exist. Id. Makozy likewise avers that the trial court erred

by ordering him to disclose to the Sheriff of Butler County the whereabouts

of his property within Pennsylvania subject to execution and to return

property to the Sheriff that he removed from Butler County or concealed for

the purposes of avoiding execution.    Id. at 13-14.    Makozy contends that

the trial court did not possess evidence that any such property existed. Id.

      “When reviewing the grant or denial of Rule 3118 supplementary

relief, this Court’s review is limited to determining whether the trial court

abused its discretion.” Marshall Ruby and Sons v. Delta Min. Co., 702
A.2d 860, 862 (Pa. Super. 1997). Rule 3118(a) provides as follows:

       Rule 3118. Supplementary Relief in Aid of Execution

            (a) On petition of the plaintiff, after notice and
            hearing, the court in which a judgment has been
            entered may, before or after the issuance of a writ of
            execution, enter an order against any party or
            person




                                    - 21 -
J-A29012-14
J-A29013-14


                (1) enjoining the negotiation, transfer,
                assignment or other disposition of any
                security, document of title, pawn ticket,
                instrument, mortgage, or document
                representing any property interest of the
                defendant subject to execution;

                (2) enjoining the transfer, removal,
                conveyance,     assignment    or   other
                disposition of property of the defendant
                subject to execution;

                (3) directing the defendant or any other
                party or person to take such action as
                the court may direct to preserve
                collateral security for property of the
                defendant levied upon or attached, or
                any security interest levied upon or
                attached;

                (4) directing the disclosure to the sheriff
                of the whereabouts of property of the
                defendant;

                (5) directing that property of the
                defendant which has been removed from
                the county or concealed for the purpose
                of avoiding execution shall be delivered
                to the sheriff or made available for
                execution; and

                (6) granting such other relief as may be
                deemed necessary and appropriate.

Pa.R.Civ.P. 3118(a).   Our Supreme Court has held that “Rule 3118

authorizes summary proceedings in aid of execution for the purpose of

maintaining the status quo of the judgment debtor’s property and may be

used only for that purpose.” Greater Valley Terminal Corp. v. Goodman,




                                  - 22 -
J-A29012-14
J-A29013-14


202 A.2d 89, 94 (Pa. 1964).      To demonstrate entitlement to relief, the

movant must establish: (1) the existence of an underlying judgment; and

(2) property of the debtor subject to execution. Marshall Ruby and Sons,
702 A.2d at 862.

     We conclude that the trial court did not abuse its discretion in ordering

Makozy to deposit $150,000 with the Sheriff of Butler County. Here, there is

no dispute of the existence of the underlying $100,000 judgment against

Makozy in Crawford’s favor.      Makozy only complains that there is no

evidence of the existence of the $150,000.     However, the certified record

reveals that Makozy produced a JP Morgan Chase Bank account statement

showing a June 25, 2012 wire transfer for $505,915.38 from PNC Bank to

Makozy Real Estate, LLC for the sale of Makozy’s Blackstone Ridge property.

Plaintiff’s Third Motion for Sanctions, 8/14/13, Exhibit A.   That statement

further reflects a $500,000 withdrawal from the account on July 2, 2012.

Makozy has not averred, testified, or provided any evidence suggesting that

he is no longer in possession of the $500,000.     Thus, the certified record

supports the trial court’s conclusion that Makozy has sufficient funds to

deposit $150,000 with the Sheriff of Butler County.

     We further conclude that the trial court did not abuse its discretion by

ordering Makozy to disclose to the Sheriff of Butler County the whereabouts

of his property within Pennsylvania subject to execution and to return




                                   - 23 -
J-A29012-14
J-A29013-14


property to the Sheriff that he removed from Butler County or concealed for

the purposes of avoiding execution.      As we established above, the record

supports the trial court’s finding that there was a wire transfer for

$505,915.38 to Makozy Real Estate, LLC on June 25, 2012, a subsequent

$500,000 withdrawal from the account on July 2, 2012, and that Makozy has

not made any showing that he is no longer in possession of the funds. See

supra, p. 22. We take no umbrage with the trial court issuing this order in

an attempt to aid Crawford in determining where the $500,000 is currently

located (either in cash or purchases).    While we acknowledge that “[o]nly

property the title to which is clearly in the judgment-debtor is subject to the

terms of [Rule 3118(a)],” Greater Valley Terminal, 202 A.2d at 92, the

trial court’s order is not directed to any specific piece of property other than

$150,000 of the $505,915.38 wire transfer for which there is record

evidence. Additionally, Crawford’s motion for sanctions requests relief in the

form of an accounting for the proceeds of the $505,915.38 should Makozy’s

claim that he is not in possession of those funds turn out to be true.

Plaintiff’s Third Motion for Sanctions, 8/14/13, ¶ 11. Because only Makozy

possesses the knowledge of where the $500,000 went following its

withdrawal on July 2, 2012, we find no abuse of discretion in the trial court’s

direction to Makozy to disclose the whereabouts of his property located

within Pennsylvania subject to levy or ordering him to return to the Sheriff




                                     - 24 -
J-A29012-14
J-A29013-14


any property he removed from Butler County or concealed for the purpose of

avoiding execution.

     Finally, we address the third and fifth issues that Makozy raises in his

second appeal. Each of these issues involves Makozy’s claim that the trial

court violated his Fifth Amendment rights by ordering him to disclose to the

Sheriff of Butler County the whereabouts of his property within Pennsylvania

subject to execution and to return property to the Sheriff that he removed

from Butler County or concealed for the purposes of avoiding execution.

Makozy’s Brief II at 16-19. Makozy asserts that by ordering him to provide

this information, the trial court would be compelling to admit to the

existence of property that he may not have disclosed on his bankruptcy

petition, which would therefore lead to perjury charges. Id.

     We conclude that Makozy has waived this issue on appeal for failing to

properly raise it before the trial court. Makozy was aware that Crawford, in

her motion for sanctions, was seeking relief pursuant to Rule 3118(a). See

Plaintiff’s Third Motion for Sanctions, 8/14/13, ¶¶ 1-11.      Makozy never

raised his Fifth Amendment Privilege against self-incrimination in regards to

Crawford seeking relief pursuant to Rule 3118(a) in either his response to

Crawford’s third motion for sanctions or the hearings in regards to that

motion. See Response to Plaintiff’s Third Motion for Sanctions, 8/14/13, ¶¶

1-11; N.T., 8/14/13, at 2-11; N.T., 11/27/13, at 2-27; N.T.; 1/23/14, at 2-




                                   - 25 -
J-A29012-14
J-A29013-14


27. However, Makozy argues that he preserved his Fifth Amendment claims

by raising them in his Rule 1925(b) statement. Makozy’s Brief II at 16. Our

Supreme Court has held that

           in general, a Rule 1925(b) statement cannot
           resurrect an otherwise untimely claim or objection.
           Because issues not raised in the lower court are
           waived and cannot be raised for the first time on
           appeal, a 1925(b) statement can therefore never be
           used to raise a claim in the first instance. Pa.R.A.P.
           302.    Pennsylvania law is clear that claims and
           objections that are not timely made are waived.

Steiner v. Markel, 968 A.2d 1253, 1257 (Pa. 2009). Accordingly, because

Makozy did not raise these Fifth Amendment claims until his Rule 1925(b)

statement, he has waived them.

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/5/2014




                                   - 26 -